VAUGHN, Judge.
The complaint gives defendant sufficient notice of the nature and basis of plaintiff’s claim to enable him to answer and prepare for trial. In fact, defendant had filed answer and an order had been entered directing an investigation by the Family Service Division of the Court. The complaint shows no insurmountable bar to the relief sought by plaintiff. It was, therefore, error to dismiss the action. Sutton v. Duke, 277 N.C. 94, 176 S.E. 2d 161. The order from which plaintiff appealed is vacated and the case is remanded.
Vacated and remanded.
Judges Britt and Parker concur.